Title: To Thomas Jefferson from Joseph Carrington Cabell, 21 December 1824
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


Dear Sir,
Richmond.
21 Decr 1824.
Since the date of my last I have been enabled to settle my opinions as to the course which we ought to pursue. My views have undergone a material change. On my first arrival here I was assailed by old & powerful friends of the University, with all the weapons of reason & persuasion: and wishing to avoid the appearance of illiberality I for a short time contemplated a compromise, and proposed to vote for a removal of the College, provided its friends would consent to place it under the controul of the Genl Assembly. But subsequent reflection has convinced me that I ought to vote altogether against the removal. Accordingly I have called on my friends on the other side, apprized them of my adherence to my first impressions, & am now doing every thing in my power to prevent the removal. In taking this course, I oppose the wishes of my nearest & dearest relatives & friends, and bring upon myself the powerful resentment of the metropolis. But my judgment is satisfied and I shall brave every consequence. I fear the influence of the metropolis, headed by so many able men, will be too strong for us. Still I have hopes that we may succeed. All the strong friends of the University will do their utmost to put down the scheme. We have had a conference, and perfectly agree; with the exception of Mr Johnson, who will support the Richmond interest. Col: Randolph will be up at christmas, & will give you all the news. A powerful weapon used by the President of the College is that of a medical College at this place by the voluntary annexation ofa medical  faculty to Wm & Mary on its removal . He says it is as impossible to make Doctors at the University of Va as to have ships without sails or waves: and asserts that he will teach here what cannot be taught there. I should wish  to be informed precisely how far you propose to carry medical education at the University, and if you only propose a preparatory school, to be furnished with arguments to shew that this place also wd be merely preparatory. A former letter of yours which I have among my papers, throws out lights on this subject: but I should be thankful for any thing additional that may enable me to defend the University policy in the departments of medicine & Law, which are the points chiefly assailed. You can scarcely form an idea of the immense influence of this town on the Genl Assembly. Now, as last winter, I have to contend with a powerful interest in the town, which seems to threaten our total overthrow. I will write you from time to time, & should be grateful for any assistance in yr power. I have sent my carriage home, & shall not leave the City till the end of the Session.I am dear sir, ever faithfully yoursJos: C: Cabell